DETAILED ACTION
Status of the Application
	Claims 1-12, 15-18 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
	Applicant’s amendment of claims 1, 5, and addition of claims 16-18 as submitted in a communication filed on 12/14/2020 is acknowledged.
	New claims 16-18 are directed to the elected invention. Claims 6-8, 10-12, 15 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 1-5, 9, 16-18 are at issue and are being examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 remain objected to due to the recitation of “comprises substitutions at positions corresponding to substitutions in the polypeptide of SEQ ID NO: 3, wherein the variant comprises the combination of substitutions N368G+….. and wherein the variant optionally further comprises the combination of substitutions…”.   Appropriate correction is required.
Claims 3 and 5 remain objected to due to the recitation of “wherein the substitutions correspond to positions in the polypeptide of SEQ ID NO: 3”.  To enhance clarity and to be consistent with commonly used claim language, it is suggested the term be amended to recite “wherein the substitutions correspond to substitutions in the polypeptide of SEQ ID NO: 3”. Appropriate correction is required.
Applicant traverses the objections previously stated by asserting that the current claim language is consistent with commonly used claim language.  Applicant states that the Office action has failed to provide any evidence that the proposed claim language has commonly been used.  Applicant’s arguments have been fully considered but not deemed persuasive.  While it is agreed that the term “substitutions at positions corresponding to position in the polypeptide of SEQ ID NO: X” has been commonly used, it is pointed out that the language following this term refers to a list of substitutions (e.g., X123Y) and not a list of positions.  Therefore, while one of skill in the art would understand that the substitutions recited are substitutions at positions such as those corresponding to positions 368, 393, 431, 432, 610, 624, 631, and 631 of SEQ ID NO: 3, the proposed language is consistent with the fact that the claims lists specific substitutions (e.g., X123Y) and not positions per se.  Thus, it is believed that the proposed language provides consistency within the claims and is not incorrect.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 2, 4 and 5 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 2, 4 and 5 remain indefinite in the recitation of “….variant has at least 30% relative activity when measured at 76 °C relative to activity at 65 °C”, “…variant has at least 50% relative activity when measured at 78 °C relative to activity at 65 °C” and “…variant has at least 50% relative activity when measured at 78 °C relative to activity at 65 °C”, respectively, for the reasons of record.   As indicated in the prior Office action, it is unclear which is the activity being referred to.  It is reiterated herein that a protein can have more than one activity, such as binding activity, enzymatic activity, etc.  
Applicant argues that the claims must be interpreted in light of the specification and that the specification, citing paragraphs spanning from page 5, line 29 to page 6, line 6, provides what is meant by “relative activity” in claims 2, 4, and 5.  This argument is not found persuasive.  The paragraphs cited by Applicant are reproduced below for the reader’s convenience.  
In the context of the present invention the variant pullulanases has increased thermo-activity. Increased thermo-activity was determined as relative activity when measured at 76-79.degree. C. relative to activity at 65.degree. C. using the PHADEBAS assay as described in the examples, or measured at 78-81.5.degree. C. relative to activity at 75.degree. C. using the PHADEBAS assay as described in the examples. 
In particular the pullulanase variants suitable for the process of the invention have at least 30% relative activity when measured at 76.degree. C. relative to activity at 65.degree. C., more particularly at least 40%, more particularly at least 50%, more particularly at least 60%, more particularly at least 70%, more particularly at least 80%, more particularly at least 90%, more particularly at least 95%. More particularly pullulanase variants suitable for the process of the invention have at least 50% relative activity when measured at 79.degree. C. relative to activity at 75.degree. C., more particularly at least 60%, more particularly at least 70%, more particularly at least 80%, more particularly at least 90%, more particularly at least 95%. 

As clearly shown in these paragraphs, while the term “relative activity” is mentioned several times, there is absolutely no definition or indication as to which is the “activity” intended in the term “relative activity” as asserted.  Therefore, contrary to Applicant’s assertions, the intended activity as recited in the claims is not evident from the specification.  If the intended limitation is “a variant that has at least X% enzymatic activity when measured at 78 °C relative to the enzymatic activity at 65 °C under the same conditions”, the claims should be amended accordingly.  For examination purposes, no patentable weight will be given to this limitation.   Correction is required.
Claim 5 is indefinite in the recitation of “wherein the variant comprises the combination of substitutions: N222P + S632C…….+ L432F + 492A + N610R….and the variants have at least 85%, but less than 100% sequence identity to the polypeptide of SEQ ID NO: 3..” for the following reasons.   The term “492A” is not representative of a substitution at the position corresponding to position 492 of the polypeptide of SEQ ID NO: 3 because the amino acid at position 492 of the polypeptide of SEQ ID NO: 3 is alanine (A).  Since alanine is already present at position 492 of the polypeptide of SEQ ID NO: 3, it is unclear as to which is the substitution represented by the term “492A”.  If the intended limitation is a variant pullulanase that comprises an alanine at the position corresponding to position 492 of the polypeptide of SEQ ID NO: 3, the claim should be amended accordingly.  Furthermore, claim 5 depends from claim 1, which now requires the variant to have at least 90% but less than 100% sequence identity to the polypeptide of SEQ ID NO: 3.  Therefore, the genus of variants of claim 5 is broader than the genus of variants of claim 1 because claim 5 requires the variant to have at least 85% but less than 100% sequence identity to the polypeptide of SEQ ID NO: 1.  As such, the scope of claim 5 is not fully encompassed by the scope of claim 1.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 1-5 and 9 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been discussed at length in prior Office actions.  It is maintained for the reasons of record and those set forth below.
Applicant requests reconsideration in view of the amendments made to the claims.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the amendments made to the claims.  However, it is noted that claim 5 still encompasses a genus of pullulanases having at least 85% sequence identity to the polypeptide of SEQ ID NO: 3, and claims 1-4, and 9 still require a genus of pullulanases having at least 90% sequence identity to the polypeptide of SEQ ID NO: 3 and a composition comprising said pullulanases.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  
As explained in prior Office actions, the claims encompass a large genus of proteins which are substantially unrelated.  A polypeptide having 90% sequence identity with the polypeptide of SEQ ID NO: 3 allows for any combination of 83 amino acid modifications within  SEQ ID NO: 3 (83 = 0.1x828; SEQ ID NO: 3 has 828 amino acids).  Thus, the total number of variants of the polypeptide of SEQ ID NO: 3 having 90% sequence identity to SEQ ID NO: 3 that result from amino acid substitutions is 7.75x10221 variants.  See prior Office actions for details related to the calculation of this number of variants.   Neither the specification nor the prior art discloses a structure/function correlation that would allow one of skill in the art to determine which of these infinite number of variants are more likely to have the desired enzymatic activity.  While the specification in the instant application discloses the structure of a limited number of species of the recited genus of pullulanases, it provides no clue as to the structural elements required in any pullulanase as claimed with the desired % sequence identity.   The specification fail to teach which structural elements of the proteins disclosed, including the protein of SEQ ID NO: 3, are required in any pullulanase as claimed.   No disclosure of the structural features that are essential for a variant having the recited % identity to display the desired enzymatic activity has been provided.
As indicated in the prior Office action, Guo et al. (PNAS 101(25):9205-9210, 2004; cited in the prior Office action) provide an approximation to determine the percentage of enzymatically active mutants among multiple structural mutants.  Using the formula taught by Guo et al., for a protein having 90% sequence identity to  SEQ ID NO: 3, wherein N is equivalent to 83 amino acids  (83= 0.1x828;  SEQ ID NO: 3=828 amino acids), (0.66)83 X 100% or 1.05 x 10-13% of random mutants having 90% sequence 12 variants having 90% sequence identity to the polypeptide of SEQ ID NO: 3 would have activity (1/(0.66)N ).  In view of this, one of skill in the art would expect that the vast majority of the species encompassed by the genus of proteins having at least 90% sequence identity to the polypeptide of SEQ ID NO: 3 lack enzymatic activity.  In the instant case, the specification and the prior art are silent as to how to determine from an infinite number of proteins those variants that have pullulanase activity. Since minor structural differences may result in changes affecting function, as evidenced by Witkowski et al., Tang et al. and Seffernick et al. previously discussed,  and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the pullulanases having the desired functional characteristics required by the claims.  Therefore, contrary to Applicant’s assertions, one of skill in the art cannot reasonably conclude that the entire genus of proteins recited in the claims is adequately described by the teachings of the specification and/or the prior art.

Claims 1-5 and 9 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a pullulanase which is a variant of the polypeptide of SEQ ID NO: 3 that comprises all of SEQ ID NO: 3 except for (a) a combination of substitutions corresponding to substitutions in the polypeptide of SEQ ID NO: 3, wherein said combination of substitutions is N368G + N393A + Q431E + L432F + N610R + G624S + T631S + S632C, and (b)  an alanine or serine residue at the position corresponding to position 492 of the polypeptide of SEQ ID NO: 3,  does not reasonably provide enablement for variants of the polypeptide of SEQ ID NO: 3 having at least 85% or 90% sequence identity with the polypeptide of SEQ ID NO: 3, wherein said variants have (i) an alanine or serine residue at the position corresponding to position 492 of the polypeptide of SEQ ID NO: 3, and (ii) a combination of substitutions corresponding to substitutions in the polypeptide of SEQ ID NO: 3, wherein said combination of substitutions is N368G + N393A + Q431E + L432F + N610R + G624S + T631S + S632C.  The specification does not enable any person make and/or use the invention commensurate in scope with these claims. 
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant requests reconsideration in view of the amendments made to the claims.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the amendments made to the claims.  However, it is noted that claim 5 still encompasses a genus of pullulanases having at least 85% sequence identity to the polypeptide of SEQ ID NO: 3, and claims 1-4, and 9 still require a genus of pullulanases having at least 90% sequence identity to the polypeptide of SEQ ID NO: 3 and a composition comprising said pullulanases.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  
As explained above, the number of structural variants having 90% sequence identity to the polypeptide of SEQ ID NO: 3 that result solely from substitutions is essentially infinite (i.e., 7.75x10221 variants).  Even if one uses the approximation of Guo et al. provided above, where 1 in 9.5x1012 variants having 90% sequence identity to the polypeptide of SEQ ID NO: 3 would have activity, the amount of experimentation to find one single variant with pullulanase activity is immense.  Guo et al. predict that one of skill in the art would have to test  9.5x1012 variants to find one single enzymatically active variant of the polypeptide of SEQ ID NO: 3 having 90% sequence identity to the polypeptide of SEQ ID NO: 3.  For variants having at least 85% sequence identity to the polypeptide of SEQ ID NO: 3, one of skill in the art would have to test 3.6x1022 variants to find one single enzymatically active variant of the polypeptide of SEQ ID NO: 3 having 85% sequence identity to the polypeptide of SEQ ID NO: 3. In the absence of (i) a rational and predictable scheme for selecting those proteins most likely to have the desired functional features, and/or (ii) a correlation between structure and pullulanase activity, one of skill in the art would have to test an essentially infinite number of proteins to determine which ones have the desired functional characteristics.



Double Patenting
Claims 1-2, 4, 9 remain rejected and new claims 16-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9 and 28  of U.S. Patent No. 10,030,237.  This rejection has been extensively discussed in the prior Office action. It is maintained and further applied to new claims 16-18 for the reasons of record and those set forth below.
Claims 1-2, 4, 9, 16-18 of the instant application are directed in part to a pullulanase which is a variant of the polypeptide of SEQ ID NO: 3 which has at least 90%, 95%, 97% or 99% sequence identity with the polypeptide of SEQ ID NO: 3, wherein said variant comprises a combination of substitutions corresponding to substitutions in the polypeptide of SEQ ID NO: 3, wherein said combination of substitutions is N368G + N393A + Q431E + L432F + N610R + G624S + T631S + S632C, wherein said variant comprises an alanine or a serine at the position corresponding to position 492 of the polypeptide of SEQ ID NO: 3, and a composition comprising said variant.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
Claim 9 of U.S. Patent No. 10,030,237 is directed in part to a variant of the polypeptide of SEQ ID NO: 3 wherein said variant comprises at least one of the following substitutions or combinations of substitutions: N368G; E150R; N346S; N243E; S244K; V143G; N393A; N610R; N610L; G624S; F456A; T492S,A; V486C + T492S,A; N368G + M402T; T631S + S632C; V486C + T492S,A + T631S + S632C; N393A + T631S + S632C; N393A + V486C + T492S,A + T631S + S632C; N393A + G624S + S632C; N393A + N610R + T631S + S632C; N393A + G624S + T631S + S632C; N393A + N610R + G624S + 
Claim 28 of US Patent No. 10,030,237 is directed to a composition comprising a variant of the polypeptide of SEQ ID NO: 3 that comprises substitutions at one or more positions corresponding to positions 393, 143, 150, 243, 244, 346, 368, 370, 373, 381, 385, 387, 402, 429, 430, 456, 486, 492, 610, 631, 632 and 665 of the polypeptide of SEQ ID NO: 3 wherein the variant has pullulanase activity.  A variant of the polypeptide of SEQ ID NO: 3 that comprises a combination of substitutions corresponding to substitutions in the polypeptide of SEQ ID NO: 3, wherein said combination of substitutions is N368G + N393A + Q431E + L432F + A492A,S + N610R + G624S + T631S + S632C is a preferred embodiment of the genus of variants of the composition of claim 28 as evidenced by claim 9 of US Patent No. 10,030237 and the polypeptide of SEQ ID NO: 28 of US Patent No. 10,030237.  The polypeptide of SEQ ID NO: 28 of US Patent No.  10,030237 comprises the combination of substitutions N368G + N393A + Q431E + L432F + N610R + G624S + T631S + S632C, has an alanine at the position corresponding to position 492 of the polypeptide of SEQ ID NO: 3, and has 99% sequence identity with the polypeptide of SEQ ID NO: 3 of the instant application (99% = 820x100/828).  See alignment below. Therefore, claim 9 of US Patent No. 10,030237 anticipates the variant of claims 1, 2, 4, 16 of the instant application, and claim 28 of US Patent No. 10,030237 renders the variant of claims 17-18 and the composition of claim 9 of the instant application obvious in view of the preferred embodiments disclosed.
SEQ ID NO: 3
US-15-112-096A-3
; Sequence 3, Application US/15112096A
; Patent No. 10030237
; GENERAL INFORMATION
;  APPLICANT: Novozymes A/S
;  APPLICANT:Matsui, Tomoko
;  APPLICANT:Yamagishi, Akihiko
;  TITLE OF INVENTION: PULLULANASE VARIANTS AND POLYNUCLEOTIDES ENCODING SAME

;  CURRENT APPLICATION NUMBER: US/15/112,096A
;  CURRENT FILING DATE: 2016-10-31
;  PRIOR APPLICATION NUMBER: PCT/EP2015/051145
;  PRIOR FILING DATE: 2015-01-21
;  PRIOR APPLICATION NUMBER: EP 14195691.2
;  PRIOR FILING DATE: 2014-12-01
;  PRIOR APPLICATION NUMBER: EP 14152110.4
;  PRIOR FILING DATE: 2014-01-22
;  NUMBER OF SEQ ID NOS: 28
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3
;  LENGTH: 828
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Hybrid- Bacillus deramificans and Bacillus acidopullulyticus
US-15-112-096A-3

  Query Match             97.7%;  Score 4289;  DB 1;  Length 828;
  Best Local Similarity   97.0%;  
  Matches  803;  Conservative   10;  Mismatches   15;  Indels    0;  Gaps    0;

Qy          1 DSTSTEVIVHYHRFDSNYANWDLWMWPYQPVNGNGAAYEFSGKDDFGVKADVQVPGDDTQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DSTSTEVIVHYHRFDSNYANWDLWMWPYQPVNGNGAAYEFSGKDDFGVKADVQVPGDDTQ 60

Qy         61 VGLIVRTNDWSQKNTSDDLHIDLTKGHEIWIVQGDPNIYYNLSDAQAAATPKVSNAYLDN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VGLIVRTNDWSQKNTSDDLHIDLTKGHEIWIVQGDPNIYYNLSDAQAAATPKVSNAYLDN 120

Qy        121 EKTVLAKLTNPMTLSDGSSGFTVTDKTTGEQIPVTAATNANSASSSEQTDLVQLTLASAP 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EKTVLAKLTNPMTLSDGSSGFTVTDKTTGEQIPVTAATNANSASSSEQTDLVQLTLASAP 180

Qy        181 DVSHTIQVGAAGYEAVNLIPRNVLNLPRYYYSGNDLGNVYSNKATAFRVWAPTASDVQLL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DVSHTIQVGAAGYEAVNLIPRNVLNLPRYYYSGNDLGNVYSNKATAFRVWAPTASDVQLL 240

Qy        241 LYNSETGPVTKQLEMQKSDNGTWKLKVPGNLKNWYYLYQVTVNGKTQTAVDPYVRAISVN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LYNSETGPVTKQLEMQKSDNGTWKLKVPGNLKNWYYLYQVTVNGKTQTAVDPYVRAISVN 300

Qy        301 ATRGMIVDLEDTNPPGWKEDHQQTPANPVDEVIYEVHVRDFSIDANSGMKNKGKYLAFTE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 ATRGMIVDLEDTNPPGWKEDHQQTPANPVDEVIYEVHVRDFSIDANSGMKNKGKYLAFTE 360

Qy        361 HGTKGPDNVKTGIDSLKELGINAVQLQPIEEFNSIDETQPNMYNWGYDPRNYNVPEGAYA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 HGTKGPDNVKTGIDSLKELGINAVQLQPIEEFNSIDETQPNMYNWGYDPRNYNVPEGAYA 420

Qy        421 TTPEGTARITQLKQLIQSIHKDRIAINMDVVYNHTFATQISDFDKIVPEYYYRTDDAGNY 480
              ||||||||||||||||||||||||||||||||||||   :||||||||:|||||| ||||
Db        421 TTPEGTARITQLKQLIQSIHKDRIAINMDVVYNHTFNVGVSDFDKIVPQYYYRTDSAGNY 480

Qy        481 TNGSGTGNEIAAERPMVQKFIIDSLKYWVNEYHIDGFRFDLMALLGKDTMSKAASELHAI 540
              ||||| ||||| ||||||||::||:|||| ||||||||||||||||||||:| : |||||
Db        481 TNGSGVGNEIATERPMVQKFVLDSVKYWVKEYHIDGFRFDLMALLGKDTMAKISKELHAI 540

Qy        541 NPGIALYGEPWTGGTSALPEDQLLTKGAQKGMGVAVFNDNLRNALDGNVFDSSAQGFATG 600
              |||| ||||||||||| |  |||:||| |||:|: |||||||||||||||||||||||||
Db        541 NPGIVLYGEPWTGGTSGLSSDQLVTKGQQKGLGIGVFNDNLRNALDGNVFDSSAQGFATG 600

Qy        601 ATGLTDAIKNGVEGSINDFTSSPGETINYVTSHDNYTLWDKIALSNPNDSEADRIKMDEL 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 ATGLTDAIKNGVEGSINDFTSSPGETINYVTSHDNYTLWDKIALSNPNDSEADRIKMDEL 660

Qy        661 AQAVVMTSQGVPFMQGGEEMLRTKGGNDNSYNAGDTVNEFDWSRKAQYPDVFNYYSGLIH 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 AQAVVMTSQGVPFMQGGEEMLRTKGGNDNSYNAGDTVNEFDWSRKAQYPDVFNYYSGLIH 720


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 LRLDHPAFRMTTANEINSHLQFLNSPENTVAYELTDHVNKDKWGNIIVVYNPNKTAATIN 780

Qy        781 LPSGKWAINATSGKVGESTLGQAEGSVQVPGISMMILHQEVSPDHGKK 828
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 LPSGKWAINATSGKVGESTLGQAEGSVQVPGISMMILHQEVSPDHGKK 828


SEQ ID NO: 3
RESULT 1
US-15-112-096A-28
; Sequence 28, Application US/15112096A
; Patent No. 10030237
; GENERAL INFORMATION
;  APPLICANT: Novozymes A/S
;  APPLICANT:Matsui, Tomoko
;  APPLICANT:Yamagishi, Akihiko
;  TITLE OF INVENTION: PULLULANASE VARIANTS AND POLYNUCLEOTIDES ENCODING SAME
;  FILE REFERENCE: 12744-US-PCT
;  CURRENT APPLICATION NUMBER: US/15/112,096A
;  CURRENT FILING DATE: 2016-10-31
;  PRIOR APPLICATION NUMBER: PCT/EP2015/051145
;  PRIOR FILING DATE: 2015-01-21
;  PRIOR APPLICATION NUMBER: EP 14195691.2
;  PRIOR FILING DATE: 2014-12-01
;  PRIOR APPLICATION NUMBER: EP 14152110.4
;  PRIOR FILING DATE: 2014-01-22
;  NUMBER OF SEQ ID NOS: 28
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 28
;  LENGTH: 828
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: Hybrid of P008 and CD from P306
US-15-112-096A-28

  Query Match             99.0%;  Score 4348;  DB 1;  Length 828;
  Best Local Similarity   99.0%;  
  Matches  820;  Conservative    2;  Mismatches    6;  Indels    0;  Gaps    0;

Qy          1 DSTSTEVIVHYHRFDSNYANWDLWMWPYQPVNGNGAAYEFSGKDDFGVKADVQVPGDDTQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DSTSTEVIVHYHRFDSNYANWDLWMWPYQPVNGNGAAYEFSGKDDFGVKADVQVPGDDTQ 60

Qy         61 VGLIVRTNDWSQKNTSDDLHIDLTKGHEIWIVQGDPNIYYNLSDAQAAATPKVSNAYLDN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VGLIVRTNDWSQKNTSDDLHIDLTKGHEIWIVQGDPNIYYNLSDAQAAATPKVSNAYLDN 120

Qy        121 EKTVLAKLTNPMTLSDGSSGFTVTDKTTGEQIPVTAATNANSASSSEQTDLVQLTLASAP 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EKTVLAKLTNPMTLSDGSSGFTVTDKTTGEQIPVTAATNANSASSSEQTDLVQLTLASAP 180

Qy        181 DVSHTIQVGAAGYEAVNLIPRNVLNLPRYYYSGNDLGNVYSNKATAFRVWAPTASDVQLL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DVSHTIQVGAAGYEAVNLIPRNVLNLPRYYYSGNDLGNVYSNKATAFRVWAPTASDVQLL 240

Qy        241 LYNSETGPVTKQLEMQKSDNGTWKLKVPGNLKNWYYLYQVTVNGKTQTAVDPYVRAISVN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LYNSETGPVTKQLEMQKSDNGTWKLKVPGNLKNWYYLYQVTVNGKTQTAVDPYVRAISVN 300

Qy        301 ATRGMIVDLEDTNPPGWKEDHQQTPANPVDEVIYEVHVRDFSIDANSGMKNKGKYLAFTE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 ATRGMIVDLEDTNPPGWKEDHQQTPANPVDEVIYEVHVRDFSIDANSGMKNKGKYLAFTE 360

Qy        361 HGTKGPDNVKTGIDSLKELGINAVQLQPIEEFNSIDETQPNMYNWGYDPRNYNVPEGAYA 420
              ||||||| |||||||||||||||||||||||| |||||||||||||||||||||||||||
Db        361 HGTKGPDGVKTGIDSLKELGINAVQLQPIEEFASIDETQPNMYNWGYDPRNYNVPEGAYA 420

Qy        421 TTPEGTARITQLKQLIQSIHKDRIAINMDVVYNHTFATQISDFDKIVPEYYYRTDDAGNY 480

Db        421 TTPEGTARITEFKQLIQSIHKDRIAINMDVVYNHTFATQISDFDKIVPEYYYRTDDAGNY 480

Qy        481 TNGSGTGNEIAAERPMVQKFIIDSLKYWVNEYHIDGFRFDLMALLGKDTMSKAASELHAI 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TNGSGTGNEIAAERPMVQKFIIDSLKYWVNEYHIDGFRFDLMALLGKDTMSKAASELHAI 540

Qy        541 NPGIALYGEPWTGGTSALPEDQLLTKGAQKGMGVAVFNDNLRNALDGNVFDSSAQGFATG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 NPGIALYGEPWTGGTSALPEDQLLTKGAQKGMGVAVFNDNLRNALDGNVFDSSAQGFATG 600

Qy        601 ATGLTDAIKNGVEGSINDFTSSPGETINYVTSHDNYTLWDKIALSNPNDSEADRIKMDEL 660
              ||||||||| ||||||||||||| ||||||: ||||||||||||||||||||||||||||
Db        601 ATGLTDAIKRGVEGSINDFTSSPSETINYVSCHDNYTLWDKIALSNPNDSEADRIKMDEL 660

Qy        661 AQAVVMTSQGVPFMQGGEEMLRTKGGNDNSYNAGDTVNEFDWSRKAQYPDVFNYYSGLIH 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 AQAVVMTSQGVPFMQGGEEMLRTKGGNDNSYNAGDTVNEFDWSRKAQYPDVFNYYSGLIH 720

Qy        721 LRLDHPAFRMTTANEINSHLQFLNSPENTVAYELTDHVNKDKWGNIIVVYNPNKTAATIN 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 LRLDHPAFRMTTANEINSHLQFLNSPENTVAYELTDHVNKDKWGNIIVVYNPNKTAATIN 780

Qy        781 LPSGKWAINATSGKVGESTLGQAEGSVQVPGISMMILHQEVSPDHGKK 828
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 LPSGKWAINATSGKVGESTLGQAEGSVQVPGISMMILHQEVSPDHGKK 828

Claims 1-2, 4, 9 remain rejected and new claims 16-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-15 of US Patent No. 10,640,755. This rejection has been extensively discussed in the prior Office action.  It is maintained and further applied to new claims 16-18 for the reasons of record and those set forth below.
Claims 1-2, 4, 9, 16-18 of the instant application are directed in part to a pullulanase which is a variant of the polypeptide of SEQ ID NO: 3 which has at least 90%, 95%, 97% or 99% sequence identity with the polypeptide of SEQ ID NO: 3, wherein said variant comprises a combination of substitutions corresponding to substitutions in the polypeptide of SEQ ID NO: 3, wherein said combination of substitutions is N368G + N393A + Q431E + L432F + A492A,S + N610R + G624S + T631S + S632C, and a composition comprising said variant.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  Claims 12-15 of US Patent No. 10,640,755 are directed in part to a pullulanase that comprises SEQ ID NO: 28 and a composition comprising said pullulanase.  The polypeptide of SEQ ID NO: 28 is 99.0% sequence identical to the polypeptide of SEQ ID NO: 3 having the combination of substitutions N368G + N393A + Q431E + L432F + N610R + G624S + T631S + S632C (99.0% = 820x100/828), and an alanine at the position corresponding to position 492 of the 
Applicant states that since no claim is currently allowed, the double patenting rejections are premature.  Applicant submits that the double patenting rejections will be considered upon indication of allowable subject matter. 
In view of the fact that no terminal disclaimer has been filed and no arguments have been presented traversing the Examiner’s position, (i) the rejection of  claims 1-2, 4, 9, 16-18 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9 and 28  of U.S. Patent No. 10,030,237, and (ii) the rejection of claims 1-2, 4, 9, 16-18 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-15 of US Patent No. 10,640,755. are maintained for the reasons of record.

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/ patents/process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be 
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
January 27, 2021